Caldwell, J.
This case comes here on motion to strike off the bill of exceptions. The transcript does not show in this case that the bill of exceptions was ever submitted to opposite counsel; that is the ground on which it is asked to be stricken off.
We think it is the intent and purpose of the Supreme Court, if it has not so held already, to hold that the judge has no authority to accept the bill of exceptions and to sign it until submitted to the opposite counsel, and that that must be shown by the record.
Believing that we follow that court, we sustain this motion, and the bill is stricken off.